Citation Nr: 1827810	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.   14-31 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck condition. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a neck condition. 

4.  Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue(s) of entitlement to service connection for a neck condition and entitlement to service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a neck condition. 

2.  The evidence received since the October 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim to service connection for a neck condition.

3.  In an October 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back condition. 

4.  The evidence received since the October 2001 decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim to service connection for a low back condition. 


CONCLUSIONS OF LAW

1. The October 2001 rating decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.110 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for a neck condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).	

3. The October 2001 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.110 (2017).  

4.  New and material evidence has been received and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).	



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties Assist and Notify 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters provided in December 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 ; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist was satisfied by obtaining VA treatment records, Social Security Administration (SSA) records, private treatment records, and providing multiple VA examinations.  

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a neck condition and low back condition.

II.  Claims to Reopen 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

In the present case, the RO previously considered and denied the Veteran's claim of service connection for a neck condition and low back condition in October 2001.  The Veteran was notified of the decision and of his appellate rights in an October 2001 letter.  The RO denied the Veteran's claims of service connection for a neck condition and a low back condition because the evidence did not provide a link between his disabilities and his military service.  

The evidence received since the October 2001 rating decision includes evidence that is both new and material.  Specifically, the record reflects that the Veteran has been diagnosed with cervical disc disease with radicular pain and lumbar disc disease with radicular pain, which is documented in September 2010 VA examination report.  The Veteran has submitted private treatment records that demonstrate that the Veteran had continued complaints and treatment for his neck and low back condition.  In addition, a letter from his private physician Dr. C.W.C., which indicates that he treated the Veteran since January 2010 for chronic back pain due to injuries that he sustained over the years from activities sustained as a paratrooper in the service.  The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, the Board finds that the evidence is both new and material, and the claim of entitlement for service connection for a neck condition and low back condition reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a neck condition is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened.

REMAND

The Veteran asserts that his current neck and low back condition was caused by his repeated parachute jumps during service.  The Veteran testified that during one of these jumps he landed on some rocks and hurt his back. 

In August 2014, a VA medical opinion was obtained regarding the etiology of the Veteran's neck and low back condition.  The VA examiner opined that the Veteran's current neck and low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner commented that the Veteran's contention that his repeated parachuting jumps caused his condition were merely speculative per the Veteran's reports only.  The examiner did not address whether the Veteran's repeated parachute jumps in service caused his current neck and lower back condition.  For the forgoing reasons, the Board finds that the August 2014 VA medical opinion is inadequate.  Under the circumstances presented in this case, the Board finds that a new VA medical examination and opinion is required.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records relevant to the Veteran's current neck and low back condition. 

2.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his neck and low back condition, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation.

3.  After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's neck and low back condition.  The VA examiner is requested to review all pertinent records associated with the claims file.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must then opine as to the following:

a.  For each neck condition identified, is it at least as likely as not (50 percent or greater probability) that the neck condition had its onset during or was causally related to service?

b.  For each low back condition identified, is it at least as likely as not (50 percent or greater probability) that the low back condition had its onset during or was causally related to service?

The examiner should consider the Veteran's contentions that his repeated parachute jumps caused his neck condition and low back condition.  The Veteran also testified that during one of these jumps he landed on some rocks and hurt his back.

The examiner must provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Upon completion of the above actions, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond.  Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


